Supplement Dated May 18, 2016 To the Product Prospectuses for: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Flexible Premium Variable Life Account M Lincoln AssetEdge® VUL 2015 Lincoln VULONE 2005 Lincoln AssetEdge® VUL Lincoln VULONE Lincoln VULONE 2014 Lincoln VULCV-IV Lincoln VULONE 2012 Lincoln VULDB-IV Lincoln VULONE 2007 Lincoln Life Flexible Premium Variable Life Account R Lincoln SVULONE 2013 Lincoln SVULONE Lincoln SVULONE 2007 Lincoln SVUL-IV Lincoln PreservationEdge® SVUL Lincoln Life Flexible Premium Variable Life Account S Lincoln Corporate Commitment VUL Lincoln Corporate Variable 5 LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Flexible Premium Variable Life Account M Lincoln AssetEdge® VUL 2015 Lincoln AssetEdge® VUL Lincoln VULONE 2010 LLANY Separate Account R for Flexible Premium Variable Life Insurance Lincoln SVULONE 2007 Lincoln PreservationEdge® SVUL Lincoln SVUL-IV LLANY Separate Account S for Flexible Premium Variable Life Insurance Lincoln Corporate Commitment VUL Lincoln Corporate Variable 5 This Supplement outlines changes to the investment options under your Policy. All other provisions outlined in your prospectus, as supplemented, remain unchanged. This Supplement is for informational purposes and requires no action on your part. The Legg Mason Partners Variable Equity Trust has informed us that, effective April 29, 2016, the name of the ClearBridge Variable Mid Cap Core Portfolio was changed to ClearBridge Variable Mid Cap Portfolio. All other information about the fund can be found in the fund’s prospectus. Please retain this Supplement for future reference.
